FORM 6-K/A U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 dated June 18, 2013 Commission File Number 1-15148 BRF S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 1400 R. Hungria, 5th Floor Jd América-01455000-São Paulo – SP, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):Not applicable. This report on Form 6-K shall be incorporated by reference in the Exchange Offer Memorandum, dated May 20, 2013 (the “Exchange Offer Memorandum”), prepared by BRF S.A. and available to Eligible Holders (as defined therein) of certain debt securities guaranteed by BRF S.A. in connection with the exchange offers described in BRF S.A.’s Announcement to the Market, dated May 20, 2013, and furnished to the SEC under Form 6-K on that date (File No. 001-15148), to the extent not superseded by documents or reports subsequently filed or furnished by BRF S.A. under the U.S. Securities Act of 1933 or the U.S. Securities Exchange Act of 1934 and incorporated by reference in such Exchange Offer Memorandum. This report on Form 6-K and the attached communication are neither an offer to sell nor a solicitation of an offer to buy any securities in the United States or elsewhere. The securities offered in the exchange offers described in the Exchange Offer Memorandum have not been registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the Securities Act. * * * This material includes certain forward-looking statements that are based principally on current expectations and on projections of future events and financial trends that currently affect or might affect the Company’s business, and are not guarantees of future performance. These forward-looking statements are based on management’s expectations, which involve a number of known and unknown risks, uncertainties, assumptions and other important factors, many of which are beyond the Company’s control and any of which could cause actual financial condition and results of operations to differ materially fom those set out in the Company’s forward-looking statements. You are cautioned not to put undue reliance on such forward-looking statements. The Company undertakes no obligation, and expressly disclaims any obligation, to update or revise any forward-looking statements. The risks and uncertainties relating to the forward-looking statements in this Report on Form 6-K, including Exhibit 1 hereto, include those described under the captions “Forward-Looking Statements” and “Item 3. Key Information — D. Risk Factors” in the Company’s annual report on Form 20-F for the year ended December 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 18, 2013 BRF S.A. By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Chief Financial Officer EXHIBIT INDEX Exhibit Description of Exhibit 1 Summary of the Minutes of the 82nd Extraordinary Meeting of the Board of Directors, dated June 18, 2013. Exhibit 1 BRF S.A. A Publicly Traded Company with Authorized Capital CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 1629-2 SUMMARY OF THE MINUTES OF THE 82nd EXTRAORDINARY MEETING OF THE BOARD OF DIRECTORS DATE, PLACE AND
